Title: From George Washington to Oliver Phelps, 28 December 1780
From: Washington, George
To: Phelps, Oliver,Osgood, Samuel


                        

                            
                            Gentlemen
                            Head Quarters New Windsor 28th Decemr 1780
                        
                        On receipt of your favor of the 15th Inst. I applied to Colo. Blaine and desired him to inform me whether he
                            could dispense with a supply of live Cattle from your State from that time to the 20th Feby next. His answer was, that he
                            could not upon any account, as without a regular weekly supply of one hundred and twenty Head from you, the Army must be
                            distressed for meat. This being the case, necessity justifies the measure which you propose of sending on, alive, a
                            proportion of the quantity assessed to make up 16,000 Barrels of salt Beef—This, you will be pleased to observe, will, if
                            is not procured by some other Means, lessen your Magazine of salt Meat about 1500 Barrels: But I should imagine that
                            quantity might easily be purchased of private persons who put it up for sale, or out of the numerous prizes which arrive
                            in your parts—This is a matter in which I should not have thought myself at liberty to have interfered, had there been any
                            alternative—but as there is not, necessity, as I said before, must justify your deviation from your orders.
                        I have furnished the State, agreeable to the act of requisition with the places of deposit and the
                            proportions at each—These they have no doubt informed you of. I am with great Respect Gentn Yr most obt Servt

                    